Beck, P. J.
These were suits for injunction hy the owners of property to enjoin a municipality from constructing a sewer line and from emptying- sewage into a non-navigable stream which flowed through the land of petitioners. The evidence for the plaintiffs tended to show that the discharge of sewage into the stream would pollute the stream, destroy the value of plaintiffs’ lands for pasturage and other purposes; and that the nuisance would be continuing and permanent, and the damages irreparable. On the question of laches the court did not abuse his discretion in granting the interlocutory injunction. Mayor &c. of Waycross v. Houk, 113 Ga. 963 (39 S. E. 577).

Judgment affirmed..


All ¡he Justices concur.